Case 7:19-cv-00538-MFU-RSB Document 70 Filed 01/04/21 Page 1 of 2 Pageid#: 2119




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

                                                    )
 YUNSONG ZHAO                                       )
     Plaintiff                                      ) Civil No. 7:19-cv-538
                                                    )
 v.                                                 )
                                                    )
 JAMES C. MCCLAIN, et al.,                          )
     Defendants.                                    ) By: Michael F. Urbanski
                                                    ) Chief United States District Judge

                                            ORDER

        This matter is before the court on defendant James C. McClain’s and defendant Brian

 Wilsons’ motions for summary judgment, ECF Nos. 41 and 46, and motion to exclude

 plaintiff’s expert Roy Bedard, Ph.D., ECF No. 44. The issues have been fully briefed, the court

 heard argument on December 3, 2020, and the matters are ripe for resolution.

        For the reasons stated in the accompanying Memorandum Opinion, the court

 GRANTS the defendants’ motions for summary judgment, finding Zhao has not introduced

 sufficient admissible evidence to create a genuine dispute of material fact. Accordingly, the

 court DENIES as moot defendants’ motion to exclude the testimony of Bedard.

        As all matters in dispute in this case have been adjudicated, the Clerk is DIRECTED

 to dismiss this case from the active docket of the court.

        It is so ORDERED.

                                             Entered: December 28, 2020
                                                             Michael F. Urbanski
                                                             Chief U.S. District Judge
                                                             2020.12.28 15:06:42
                                                             -05'00'

                                             Michael F. Urbanski
                                             Chief United States District Judge
Case 7:19-cv-00538-MFU-RSB Document 70 Filed 01/04/21 Page 2 of 2 Pageid#: 2120




                                      2
